Case 5:20-cv-02235-AB Document 2-1 Filed 06/29/20 Page 1 of 2

AO 440 (Rev, 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Eastern District of Pennsylvania

TIMOTHY GRECO, MD, JAY CONSTANTINE, DAVID GIBBONS,
AUGUSTUS J MANDRACCHIA, SR., RON BATTAGLIA, PATRICK
BATTAGLIA, DAVID MELLE, WILLIAM J DONOVAN, PATRICIA

CARCAREY, STEVE CARCAREY, JOSEPH GRECO, PHILIP
BRUNOZZI, JOSEPH KOYE, WILLIAM L KRZEMIEN, JR,
DEBORAH SPINOSA, BLAKE CHRISTOPH, THOMAS PAPPAS,

FRANK CAIKOWSKI, JOHN CAIKOWSKI, ROBERT GRAY, DON

ZAJICK, RACHAEL ZAJICK, STUART SPINKS, WHITNEY SPINKS,
STEVE SPINKS

Plaintiff(s)

Vv. Civil Action No. = 20-cv-2235

PEOPLE'S REPUBLIC OF CHINA, CHINESE
COMMUNIST PARTY

Nee Nee Nee ee ee ee a ee ee ee ee’ Se”

 

Defendant(s)

SUMMONS IN A CIVIL ACTION

To: PE PLE’S REPUBLIC OF CHINA
oreign Minister. yang Yi
Aerted Foreign Affairs
Southeast Comer ot Chao Yang Gate
East Second Ring

eons’ ss Republic of China

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attomey,
whose name and address are:

CHARLES D. MANDRACCHIA
MANDRACCHIA & MCWHIRK, LLC
2024 CRESSMAN ROAD

P.O. BOX 1229

SKIPPACK, PA 19474

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer_or motion with the court

CEE DIST

CLERK OF COURT

o! Tom Dempoey

Signature of Clerk or Deputy Clerk

Date: §/12/2020

   

cob Siar Senco Slure
U.S. District Coutt, Eastaen: District of PA

 

 

 
Case 5:20-cv-02235-AB Document 2-1 Filed 06/29/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 20-2235

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

This summons for (name of individual and title, if any)

was received by me on (date)

[-] I personally served the summons on the individual at (place)

on (date) ; or

[_] I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

[_] I served the summons on (name of individual) , who is

designated by law to accept service of process on behalf of (name of organization)

on (date) ; or
[_] I returned the summons unexecuted because ; or
C] Other (specify):
My fees are $ for travel and $ for services, for a total of $

I declare under penalty of perjury that this information is true.

Date:

Server’s signature

Printed name and title

 

Server's address

Additional information regarding attempted service, etc:
